The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Note that phrases such as “Method and Apparatus for” or “in a communication system” should be avoided as generic terms that could be applied to most applications in this art at least. Titles should be a concise statement of the essential claimed elements.
The following title is suggested: 
LOADING CRANE CONTROLLER WITH USER WORN REMOTE CONTROL INPUT AND DISPLAY DEVICE.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 3 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The word “preferably” is indefinite as it is not clear whether the preferred items are required by the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rantala et al (US 2018/0252921) in view of Albrecht (US 2019/0284027)
Consider claim:

1. Rantala teaches the operating device for a loading crane comprising: 
a crane controller for controlling actuators of the loading crane based on control commands (crane controller corresponds to lifting device see figure 1 item 110, paragraphs 56, 57)
an input device which is spatially separate from the crane controller for the input of control commands for the crane controller (wireless control device worn by operator see figure  item 117, paragraphs57), 
wherein the crane controller has a first telecommunication device for the exchange of data signals with the input device (inherent in the lifting device110 to receive the wireless signal from operator see paragraphs 56, 57) 
the input device has a second telecommunication device for the exchange of data signals with the first telecommunication device, wherein the data signals delivered by the input device include control commands (controller I/O see figure 3, item 330, paragraph 95, note I/O is wireless see figure 1, paragraphs 57, 97),
 wherein the input device has a transmitting device for the delivery of data signals (controller I/O see figure 3, item 330, paragraph 95, note I/O is wireless see figure 1, paragraphs 57, 97), 
there is provided a signaling device which is spatially separate from the input device and which can be worn by a user on the body and which has a receiving device for receiving data signals delivered by the transmitting device and a displaying device by which audio data and/or image data can be displayed, wherein the signaling device signals the audio data and/or image data to a user (glasses for display  see abstract, figure 1, paragraphs 20, 57, 58), 
and that either (note that only one alternative limitation needs to be shown in the prior art)
data signals delivered by the crane controller include sensor data and the input device outputs said sensor data to the signaling device by means of the transmitting device and the signaling device has a processor which generates the audio data and/or image data on the basis of said sensor data, or 
the input device has a processor which generates the audio data and/or image data on the basis of the sensor data delivered by the crane controller and delivers same by means of the transmitting device to the signaling, 
or the crane controller has a processor which generates audio data and/or image data on the basis of the sensor data and outputs same by means of the first and second telecommunication devices to the input device and the input device delivers the audio data and/or image data to the signaling device by means of the transmitting device (glasses for display  see abstract, figure 1, paragraphs 20, 57, 58).
Rantala lacks a teaching of the controller evaluating sensor signals from sensors of the loading crane and for generating sensor data on the basis of the sensor signals.  Albrecht teaches that “Missing crane reactions and a lack of realism in general are here in particular a problem in the remote control of cranes and construction machinery or pallet trucks, said problem making the remote controlling machine operator uncertain. If, for example, a crane is remote controlled, the remote operator often does not feel the typical crane reactions that intuitively give him the feeling on a direct control in the crane operator's cab of having controlled correctly or incorrectly (Albrecht paragraph 4).  Albrecht teaches providing a variety of sensors on and around the remote controlled crane (Albrecht cameras see figure 4 items 11, 220 paragraphs 49, 60). Albrecht teaches that presenting sensor data allows for better monitoring of the working environment (Albrecht paragraphs 11, 19).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Rantala to provide the sensor data from the crane in order to provide for better monitoring of the working environment.
 2. Rantala in view of Albrecht teaches the operating device according to claim 1, wherein the first and second telecommunication devices are in the form of wireless telecommunication devices (wireless control device worn by operator see figure  item 117, paragraphs57), preferably short-wave telecommunication devices, particularly preferably ISM telecommunication devices, wifi telecommunication devices or Bluetooth® telecommunication devices (note that a preference is not a limitation, see 112 rejection above).
3. Rantala in view of Albrecht teaches the operating device according to claim 1, wherein the transmitting device and the receiving device are in the form of wireless communication devices or wired telecommunication devices (wireless communications  see figure  item 117, paragraphs57).
4. Rantala in view of Albrecht teaches the operating device according to claim 1, wherein the input device is arranged in a mobile operating console or in an operating station (wireless control device worn by operator see figure  item 117, paragraphs57).
5. Rantala in view of Albrecht teaches the operating device according to claim 1, wherein the signaling device is in the form of data goggles (glasses for display  see abstract, figure 1, paragraphs 20, 57, 58), a smartwatch, a smartphone, a tablet, a headset or ear buds (note that only one alternative limitation needs to be shown in the prior art).
6. Rantala in view of Albrecht teaches the operating device according to claim 1, wherein sensor data and control commands are communicated by way of different communication channels or by way of the same communication channel (Rantala teaches a fixed channel used for all communication see paragraph 97) (note that only one alternative limitation needs to be shown in the prior art).
7. Rantala in view of Albrecht teaches the operating device according to claim 1, wherein the transmitting device is formed by the second telecommunication device (wireless communications  see figure  item 117, paragraphs57).
8. Rantala in view of Albrecht teaches the operating device according to claim 1, but lacks a teaching of wherein the input device has a power storage means for the power supply of the signaling device.  Official Notice is taken that it is notoriously well known in the art to provide battery power in wearable wireless units such as Rantala’s operator controller 117.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Rantala to provide a battery for power in the wearable unit in order to eliminate the need for power cords.
9. Rantala in view of Albrecht teaches the operating device according to claim 1, wherein the crane controller is or can be connected to a cloud computing computer unit for generating the sensor data from the sensor signals. Official Notice is taken that cloud computing is notoriously well known.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Rantala to use cloud computing in order to ensure backup of data. 
10. Rantala in view of Albrecht teaches the operating device according to claim 1, wherein the signaling device superimposes the image data at least on a part of a visual field of the user or fills at least a part of a visual field of the user with the image data (smart glasses see Rantala paragraphs 82, 83).
11. Rantala in view of Albrecht teaches the operating device according to claim 10, wherein the signaling device superimposes the visualized image data only on a part of the visual field of the user or fills at least a part of a visual field of the user with the image data (smart glasses see Rantala paragraphs 82, 83).
12. Rantala in view of Albrecht teaches the operating device according to claim 1, wherein either the crane controller detects the position of the signaling device, and/or the signaling device detects a position of the user and/or a part of the body of the user and/or a visual field of the user relative to the loading crane and communicates same as data signals to the input device by way of a communication device and the input device delivers the communicated data signals to the crane controller by way of the second and first telecommunication devices, and the crane controller is adapted to carry out control commands of the user (41) in dependence on the detected position: of the signaling device, and/or of the user and/or the part of the body of the user and/or the visual field of the user relative to the loading crane (position of operator glasses used in control of crane see Rantala paragraphs 82, 83).
13. Rantala in view of Albrecht teaches the loading crane having the operating device according to claim 1 (loading crane  see figure 1, paragraphs 56, 57).
14. Rantala in view of Albrecht teaches the loading crane of claim 13, but lacks a teaching of it being on a vehicle.  Official Notice is taken that it is notoriously well known in the art to mount loading cranes onto trucks.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the loading crane of e in order to allow them to be easily moved to different sits having the loading crane according to claim 13.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J. SOBUTKA whose telephone number is (571)272-7887.  The examiner can normally be reached Monday through Friday from 11:30-8:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-78677867. 
 The central fax phone number for the Office is 571-273-8300.
Most facsimile-transmitted patent application related correspondence is required to be sent to the Central FAX Number.  

CENTRALIZED DELIVERY POLICY: For patent related correspondence, hand carry deliveries must be made to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), and facsimile transmissions must be sent to the Central FAX number, unless an exception applies.  For example, if the examiner has rejected claims in a regular U.S. patent application, and the reply to the examiner’s Office action is desired to be transmitted by facsimile rather than mailed, the reply must be sent to the Central FAX Number.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHILIP SOBUTKA/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        

(571) 272-7887